Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 David Dewayne Gordon, Appellant                      Appeal from the 8th District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
 No. 06-16-00170-CR        v.                         1524841). Memorandum Opinion delivered
                                                      by Justice Burgess, Chief Justice Morriss
 The State of Texas, Appellee                         and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, David Dewayne Gordon, pay all costs of this appeal.


                                                     RENDERED FEBRUARY 1, 2017
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk